

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT
This Assignment and Assumption of Purchase Agreement (this “Assignment”), dated
as of September 25, 2017 (the “Effective Date”), is by and between IMH FINANCIAL
CORPORATION, a Delaware corporation, having an office at 7001 North Scottsdale
Road, Suite 2050, Scottsdale, Arizona 85253 (“Assignor”) and L’AUBERGE DE
SONOMA, LLC, a Delaware limited liability company, having an office at 7001
North Scottsdale Road, Suite 2050, Scottsdale, Arizona 85253 (“Assignee”).
WHEREAS, Pursuant to that certain Purchase and Sale Agreement dated August 2,
2017 by and between Assignor as purchaser and 29 East MacArthur, LLC, a
California limited liability company (“Seller”), as seller, together with that
certain First Amendment to Purchase and Sale Agreement dated September 1, 2017
(collectively, the “Purchase Agreement”), relating to the sale and purchase of
the property located at 29 East MacArthur Street, Sonoma, California 95476 (the
“Property”), Seller desires to sell the Property to Assignor, as purchaser, and
Assignor intends to purchase the Property; and
WHEREAS, Subject to the terms hereof, Assignor desires to assign to Assignee all
of its rights, title and interest in the Purchase Agreement and Assignee is
willing to assume and accept all of Assignor's rights, title and interest in the
Purchase Agreement.
NOW, THEREFORE, in exchange for the sum of TEN ($10.00) DOLLARS and other good
and valuable consideration, the parties agree as follows:
1.    Defined Terms. Except as otherwise set forth herein, capitalized terms
used herein shall have the meanings assigned to them in the Purchase Agreement.
2.    Assignment and Assumption. Subject to the terms and conditions of the
Purchase Agreement, Assignor hereby assigns all of its right, title and interest
in and to the Purchase Agreement to Assignee, and Assignee hereby accepts the
assignment and assumes all of Assignor's right, title and interest in the
Purchase Agreement from and after the Effective Date.
3.    Binding Effect. Nothing in this Assignment, express or implied, is
intended or shall be construed to confer upon, or give to, any person other than
Assignor, Assignee and their respective successors and assigns, any remedy or
claim under or by reason of this Assignment on any terms, covenants or condition
hereof. All of the terms, covenants and conditions, promises and agreements in
this Assignment shall be for the sole and exclusive benefit of the parties
hereto and their successors and assigns.
4.    Purchase Agreement. This Assignment does not amend or otherwise modify or
limit any of the provisions of the Purchase Agreement.
5.    Governing Law. This Assignment shall be governed by and interpreted and
construed in accordance with the laws of the State of California.


1

--------------------------------------------------------------------------------




6.    Captions. The section and paragraph headings or captions appearing in this
assignment are for convenience only, are not part of this Assignment and are not
to be considered in interpreting this Assignment.
7.    Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Executed signature pages
to this Assignment may be delivered by facsimile or other electronic
transmission and any such signature page shall be deemed an original.
[SIGNATURE PAGE FOLLOWS]


2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.
ASSIGNOR:
 
 
 
 
 
 
 
IMH FINANCIAL CORPORATION,
a Delaware corporation
 
 
 
 
 
 
 
 
By:
/s/ Lawrence D. Bain
 
 
Name:
Lawrence D. Bain
 
 
Title:
Chairman & CEO
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
 
 
 
L’AUBERGE DE SONOMA, LLC, 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
L’Auberge de Sonoma Resort Fund, LLC,
a Delaware limited liability company,
 
Its:
Chief Manager and Sole Equity Member
 
 
 
 
 
 
 
By:
L’Auberge Fund Manager, LLC,
a Delaware limited liability company,
 
 
Its:
Manager
 
 
 
 
 
 
 
 
By:
IMH Financial Corporation,
a Delaware corporation,
 
 
 
Its:
Sole Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lawrence D. Bain
 
 
 
 
Name:
Lawrence D. Bain
 
 
 
 
Title:
Chairman & CEO
 



3